 



Exhibit 10.3

Non-employee directors

TD BANKNORTH INC.
NONQUALIFIED STOCK OPTION AGREEMENT
AMENDED AND RESTATED 2003 EQUITY INCENTIVE PLAN

1. GRANT OF OPTION:

     TD BANKNORTH INC. (the “Company”), granted to ___(the “Optionee”),
effective ___ ___, ___(the “Grant Date”), an option (the “Option”), to purchase
an aggregate of ___shares of the Company’s Common Stock, $0.01 par value
(“Shares” of “Stock”), at a price of $  per share. The Shares subject to the
Option are sometimes referred to as the “Option Shares.” The Option has been
granted pursuant to the Company’s Amended and Restated 2003 Equity Incentive
Plan (the “Plan”), and is subject to the terms and conditions of this Agreement
and of the Plan. Capitalized terms not separately defined herein shall be
defined as provided in the Plan. The Company and its Affiliates are referred to
collectively as the “Group.” This option is not intended to be an Incentive
Stock Option as described in Section 422 of the Internal Revenue Code of 1986 as
amended (the “Code”).

2. BASIC TERMS OF OPTION:



  (a)   Term: This Option shall extend from the Grant Date until the date
immediately preceding the tenth anniversary of the Grant Date (the “Expiration
Date”).     (b)   Schedule of Exercisability: Except as otherwise specifically
provided in this Agreement, this Option shall be fully exercisable in whole or
in part commencing on the Grant Date through and including the Expiration Date.
The Option shall in all events expire on the Expiration Date (unless sooner
exercised or terminated) and may not be exercised at any time thereafter.    
(c)   Exercise Following Termination of Service:



  (i)   If the Optionee ceases to be a non-employee director of any member of
the Group on account of Retirement (as defined below), then the Option shall
remain exercisable until the earlier of the third anniversary of the date the
Optionee’s Service terminates or the Expiration Date, and shall then expire.    
    For purposes of this Agreement, “Retirement” means voluntary termination of
Service with the Group after the Optionee has attained age 72.     (ii)  
Notwithstanding any other provision of this Agreement, in the event an
Optionee’s Service terminates following a Change of Control, the Option shall
remain exercisable until the earlier of the third anniversary of the date the
Optionee’s Service terminates or the Expiration Date, and shall then expire.

 



--------------------------------------------------------------------------------



 



  (iii)   If the Optionee ceases to be a non-employee director of any member of
the Group for any reason not covered by clauses (i) and (ii) above, then the
Option shall remain exercisable until the earlier of the first anniversary of
the date the Optionee’s Service terminates or the Expiration Date, and shall
then expire.

3. EXERCISE OF OPTION:

Subject to the conditions set forth in this Agreement, this Option may be
exercised by the Optionee’s delivery of written notice of exercise to the
Secretary of the Company, specifying the number of whole Option Shares to be
purchased and the purchase price to be paid therefor. The Optionee may purchase
less than the number of Option Shares covered hereby, provided that no partial
exercise of this Option may be for any fractional Share. The Company shall then
schedule a closing date as soon as practicable, but no later than thirty
(30) business days following receipt of such notice. Unless otherwise agreed by
the Committee or the Board, payment of the purchase price for Shares purchased
upon exercise of the Option shall be made by delivery to the Company of cash or
a certified or bank check to the order of the Company in an amount equal to the
purchase price of such Shares; or by delivery of a properly executed exercise
notice, together with irrevocable instructions to a broker directing the broker
to sell the Shares and then to properly deliver to the Company the amount of
sale or loan proceeds to pay the exercise price, all in accordance with the
regulations of the Federal Reserve Board. As a condition to any exercise of the
Option, the Optionee shall make arrangement, reasonably acceptable to the
Company, for withholding of any tax or other amount required to be withheld
under any applicable law in connection with the exercise of the Option. The
Company shall, upon payment of the option price for the number of Shares
purchased, and delivery of a subscription agreement in form satisfactory to the
Board, make prompt delivery of such Shares to the Optionee, provided that if any
law or regulation requires the Company to take any action with respect to such
Shares before the issuance thereof, then the date of delivery of such Shares
shall be extended for the period necessary to complete such action. No shares
shall be issued and delivered upon exercise of any option unless and until, in
the opinion of counsel for the Company, any applicable registration requirements
of the Securities Act of 1933, any applicable listing requirements of any
national securities exchange on which stock of the same class is then listed, or
any other requirements of law or of any regulatory bodies having jurisdiction
over such issuance and delivery, shall have been fully complied with.

4. NONTRANSFERABILITY OF OPTION:



  (a)   During the Optionee’s lifetime, the Option may be exercised only by the
Optionee. The Option shall not be sold, transferred, assigned, pledged,
hypothecated, attached, executed upon or otherwise disposed of in any way
(whether by operation of law or otherwise), in whole or in part.     (b)   If
the Optionee should die while serving as a non-employee director of any member
of the Group, the Option may be exercised by the person designated in the
Optionee’s will or, in the absence of such designation, by the Optionee’s
estate, to the extent provided herein.

2



--------------------------------------------------------------------------------



 



  (c)   If the spouse of the Optionee has or shall have acquired a community
property interest in the Option, the Optionee (or permitted
successors-in-interest upon the Optionee’s death) may exercise the Option on
behalf of the spouse of the Optionee, or such spouse’s successor-in-interest.

5. NO SPECIAL RIGHTS:

The Optionee shall have no rights as a shareholder with respect to any Shares
which may be purchased by exercise of this Option unless and until a certificate
representing such Shares is duly issued and delivered to the Optionee. No
adjustment shall be made for dividends or other rights for which the record date
is prior to the date such stock certificate is issued.

6. WITHHOLDING TAXES:

The Company’s obligation to deliver Shares upon the exercise of this Option
shall be subject to the Optionee’s satisfaction of any applicable federal, state
and local income and employment tax withholding requirements.

7. MISCELLANEOUS:



  (a)   Except as provided herein, this Option may not be amended or otherwise
modified unless evidenced in writing and signed by the Company and the Optionee.
In the event that the Board determines, after a review of Section 409A of the
Code and all applicable Internal Revenue Service guidance, that the Plan or any
provision thereof or Award thereunder should be amended to comply with
Section 409A of the Code, the Board may amend the Plan and this Agreement to
make any changes required to comply with Section 409A of the Code.     (b)   All
rights and obligations of the Company and the Optionee are subject to the terms
and conditions of the Plan. In the event of any conflict between the terms of
the Plan and the terms of this Agreement, the terms of the Plan shall govern.
The number of Shares and the exercise price are subject to adjustment as
provided in the Plan.     (c)   Neither Shares acquired on exercise of the
Option, nor the Option, nor any interest in either of them, may be sold,
assigned, pledged, hypothecated, encumbered or in any other manner transferred
or disposed of, in whole or in part, except in compliance with the terms,
conditions and restrictions as set forth in the Certificate of Incorporation of
the Company, the Plan, applicable federal and state securities laws or any other
applicable laws or regulations or listing requirements and the terms and
conditions hereof.     (d)   The authority to interpret and administer this
Agreement shall be vested in the Board, and the Board shall have all powers with
respect to this Agreement as it has with respect to the Plan. Any interpretation
of the Board of the provisions of the Plan or this Agreement made in good faith
shall be final and binding on all parties.

3



--------------------------------------------------------------------------------



 



  (e)   This Agreement does not confer on the Optionee any right with respect to
continuance of Service with the Company or any Affiliate, nor shall it interfere
in any way with any right the Company or any Affiliate would otherwise have to
terminate or modify the terms of the Participant’s Service at any time.    
(f)   The Optionee agrees that no member of the Board or the Company or its
Affiliates shall be personally liable for any actions taken in good faith in
connection with the Plan or this Agreement.     (g)   This Option shall be
governed by and construed in accordance with the laws of the State of Delaware.

              TD BANKNORTH INC.
 
       

  By:    

       

      Name:

      Title:
 
       

  Optionee:    

       

      Name:
 
       

  Date:    

       

4